Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
Applicant states: “The Office Action alleges that Xin teaches “a kernel 120 on the NUMA node is determined to be the control kernel... [t]he control kernel 120 may generate the forwarding table in table 2 (i.e., “configuration information”) when receiving the routes and store the forwarding table in a memory 13.” See Page 3 of Office Action. However, even if the control kernel 120 in Xin can be interpreted to correspond to the recited “computing instance,” the control kernel 120 clearly is not assigned to a particular NUMA node based on the forwarding table. Moreover, the Office Action further alleges that to generate the forwarding table, “a correspondence between each of the interfaces and the node information of the NUMA node to which the interface belongs is pre-configured on the network device A.” See Pages 3 - 4 of Office Action. However, this correspondence in Xin is clearly different than the recited configuration information, because the configuration information is required to associate a particular virtual component (i.e., the component via which the egress packet is received from the virtualized computing instance), not any virtual component, with the first node.”
Examiner states: Examiner respectfully disagrees. As written, the limitation is not limited to Applicant’s interpretation that the computing instance is determined based upon the configuration information. Examiner has interpreted the limitation as identifying the node where the kernel is present based upon the configuration information. Therefore, Xin sufficiently meets the broad limitation of the claim via the teachings of [0028] “In an example, to generate the forwarding table in table 2, a correspondence between each of the interfaces and the node information of the NUMA node to which the interface belongs is pre-configured on the network device A, e.g., a correspondence (i.e. interface and corresponding nodes identified) between the interface 111 and the node information of the NUMA node 1”. Furthermore, In response to applicant's argument that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states: “A “receiving kernel” in Xin cannot teach or suggest the elements of “detecting, from a...computing instance supported by the host, an egress packet for transmission to a destination via one of the multiple PNICs” and “a...component via which the egress packet is received from the...computing instance,” because a packet detected or received by the receiving kernel of Xin is an ingress packet, instead of an egress packet as required in claim 1.”
Examiner states: Examiner respectfully disagrees. A transmission packet delivered from device B to device C of Xin may be reasonably interpreted as an egress packet because the packet is being routed to a destination. Therefore, for this reason, Xin sufficiently teaches an “egress packet”. 
Applicant states: “A “forwarding kernel” in Xin also cannot teach or suggest the recited “a...component via which the egress packet is received from the...computing instance,” because Xin’s forwarding kernel receives a packet from Xin’s receiving kernel, instead of Xin’s interface as interpreted on Pages 3 and 5 of Office Action. See Para. [0037], Lines 1 - 4 of Xin.”  
Examiner states: Examiner respectfully disagrees. As provided in the previous rejection, an interface (i.e. 112 of Xin) is interpreted as a “virtual component”. Therefore, because Xin’s component receives a packet from Kernel 120/121, Xin sufficiently meets the broad limitations of the claim. 
Applicant states: “Vasudevan discloses determining a logical NIC that a network packet has been mapped to. See Para. [0019], Lines 4 - 6 of Vasudevan. Vasudevan cannot cure the deficiencies of Xin. In addition, Vasudevan simply discloses mapping a logical NIC to a network packet. Vasudevan does not teach or suggest “assigning a first PNIC of the multiple PNICs to a first team associated with the first node [emphasis added]” as recited in claim 1.”
Examiner states: Examiner respectfully disagrees. As written, the limitation does not prevent the teachings of Vasudevan from anticipating the claim. Therefore, under broadest reasonable interpretation, because Vasudevan teaches a mapping of a processor core to packet in order to .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 5, 7, 8, 10-12, 14, 15, 17, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (Pub. No. US 2019/0297013) in view Pegrum (Pub. No. US 2002/0080720) in view of Lambeth (Pub. No. US 2009/0292858) in view of Durand (Pat. No. US 8,861,525) in further view of Vasudevan (Pub. No. US 2017/0289036).
Claim 1, Xin teaches “a method for a host to perform packet handling based on a multiprocessor architecture configuration that includes a first node, a second node and multiple physical network interface controllers (PNICs), wherein the method comprises: detecting, from a computing instance supported by the host, an egress packet for transmission to a destination via one of the multiple (PNICs) of the host ([0037] In an example, the receiving kernel (i.e. “computing instance”) in the CPU12 may receive a packet, and deliver the packet to the forwarding kernel in the NUMA node 1 including the receiving kernel. The forwarding kernel receives the packet, and the process that the NUMA node 1 determines an egress interface corresponding to the packet on the NUMA node 1 may adopt the first manner or second manner above. The receiving kernel in the CPU22 may receive a packet, and only deliver the packet to the forwarding kernel in the NUMA node 2 including the receiving kernel. The forwarding kernel receives the packet, and the process that the NUMA node 2 determines an egress interface corresponding to the packet on the NUMA node 2 may adopt the first manner or second manner above. Examiner notes, Pegrum teaches as evidence an egress interface may be physical [0035] Each egress interface 10a-c may conveniently be provisioned as a physical interface card” and therefore would be obvious to one ordinarily skilled in the art and interface of Xin may be a PNIC).); identifying the first node that the computing instance is assigned to based on configuration information that associates a component (i.e. interface 112 received packed from 120) via which the egress packet is received from the virtualized computing instance with the first node ( [0027] In an example, a control kernel is determined from all kernels on the network device A. For example, a kernel 120 on the NUMA node 1 is determined to be the control kernel, routes received via the interface 112, the interface 113, the interface 211 and the interface 212 may be sent to the control kernel 120. The control kernel 120 may generate the forwarding table in table 2 (i.e. “configuration information”) when receiving the routes and store the forwarding table in a memory 13. In a subsequent process, the kernels on all NUMA nodes may access the forwarding table in the memory 13. [0028] In an example, to generate the forwarding table in table 2, a correspondence between each of the interfaces and the node information of the NUMA node to which the interface belongs is pre-configured on the network device A, e.g., a correspondence (i.e. interface and corresponding nodes identified) between the interface 111 and the node information of the NUMA node 1, a correspondence between the interface 112 and the node information of the NUMA node 1, a correspondence between the interface 113 and the node information of the NUMA node 1, a correspondence between the interface 211 and the node information of the NUMA node 2, a correspondence between the interface 212 and the node information of the NUMA node 2 and a correspondence between the interface 213 and the node information of the NUMA node 2. On this basis, when generating the forwarding table 1, the control kernel may obtain the node information of the NUMA node 1 to which the interface 112 belongs, the node information of the NUMA node 1 to which the interface 113 belongs, the node information of the NUMA node 2 to which the interface 211 belongs and the node information of the NUMA node 3 to which the interface 212 belongs by querying the correspondences to generate the table 2.), wherein the first node includes at least a first processor and a first host physical memory, and the second node includes at least a second processor and a second host physical memory; identifying the first team based on the identified node; ([Fig. 1, 0011] “The network device may include a plurality of NUMA nodes, where each of the NUMA nodes includes a group of processor resources, a memory resource and a plurality of interfaces.”); selecting, from the multiple PNICs, the first PNIC associated with the first node based on the identified first team; and sending the egress packet to the destination via the selected first PNIC ([0045] Based on the technical solutions above, in an example of the present disclosure, the NUMA node 1 queries a forwarding table based on a destination IP address of a packet to be forwarded to obtain a plurality of egress interfaces corresponding to the destination IP address, for each of the plurality of egress interfaces, obtains node information of a NUMA node to which the egress interface belongs, determines that the egress interface is on the NUMA node 1 when the node information of the NUMA node is same as node information of the NUMA node 1, wherein the NUMA node is on the network device; and sends the packet via an egress interface which belongs to the NUMA node 1 and is in the plurality of egress interfaces. In this way, the packet can be sent via the egress interface on the NUMA node 1 processing the packet rather than via an egress interface on another NUMA node in a way that cases of forwarding a packet cross NUMA nodes can be reduced, packet forwarding efficiency can be improved, bandwidth overhead for the CSI bus between NUMA nodes can be reduced, and overall throughput capability for the network device can be improved.)”.
However, Xin may not explicitly teach a kernel is a virtual computing instance.
Lambeth teaches kernel is a “virtualized computing instance ([0006] In the virtualization system shown in FIG. 1, VMMs 50 are deployed on top of VM kernel 60. VM kernel 60 may be constructed specifically to provide efficient support for the VMs and directly (i.e., not using a general-purpose host OS, such as Linux or Windows) interfaces with the physical resources and devices making up host 10.)”.

However, the combination may not explicitly teach an interface of Xin can be a virtual component.
Durand teaches as evidence an interface may include virtual interface such that teaches a “virtual component ([Col. 13, Lines 16-18]  “The interfaces may, for example, include physical interfaces, virtual interfaces on one physical interface, a single interface configured with both IPv4 and IPv6, or any combination thereof.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Durand with the teachings of Xin, Pegrum, Lambeth in order to provide a system that allows for interfaces to be virtual to allow for communications between entities. Xin, Pegrum, Lambeth, and Durand are analogous art directed towards networking technologies. Together Xin, Pegrum, Lambeth, and Durand teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Durand with the teachings of Xin, Pegrum, Lambeth by known methods and gained expected results. 
However, the combination may not be explicitly in regards to the newly added limitations.
Vasudevan teaches “assigning a first PNIC of the multiple PNICs to a first team associated with the first node, and a second PNIC of the multiple PNICs to a second team associated with the second node ([0019] In use, the logical switch receives the network packet and determines which logical NIC to forward the network packet to. The logical switch is configured to determine which logical NIC based on a processor or processor core of the NUMA node that the network packet has been mapped to. The logical NICs are configured to receive the network packet and insert into an applicable work queue for transmission to the appropriate NUMA node. Accordingly, by having a logical NIC mapped to a particular NUMA node, the network packet may be processed using the local memory allocated for the NUMA node (e.g., allocated for the processor cores of the NUMA node). In other words, the network packet may not require use of remote memory (e.g., foreign memory allocated to another NUMA node), which could increase load/contention on the interconnect (see, e.g., the interconnect 318 of FIG. 3) between the NUMA nodes, as well as decrease overall bandwidth and increase latency to memory.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vasudevan with the teachings of Xin, Pegrum, Lambeth, Durand in order to provide a system that allows for explicitly teaching of assigning PNICs for the purposes of determining where to route incoming communications. Xin, Pegrum, Lambeth, Durand and Vasudevan are analogous art directed towards networking technologies. Together Xin, Pegrum, Lambeth, Durand and Vasudevan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vasudevan with the teachings of Xin, Pegrum, Lambeth, Durand by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Xin teaches “the method of claim 1, wherein selecting the first PNIC comprises: selecting the first PNIC from the first team associated with the first node based on a teaming policy, wherein the first team includes a subset of the multiple PNICs ([0056] In an example, the sending module 14 is configured to when one egress interface corresponding to the destination IP address belongs to the first NUMA node, send the packet via the one egress interface on the first NUMA node; and when a plurality of egress interfaces corresponding to the destination IP address belong to the first NUMA node (i.e. team), select an egress interface from the plurality of egress interfaces corresponding to the destination IP address on the first NUMA node based on a preset load sharing strategy, and sending the packet via the selected egress interface.)”.
Claim 4, the combination teaches the claim, wherein Xin teaches “the method of claim 3, wherein selecting the first PNIC comprises: retrieving the teaming policy that is defined based on one or more of the following: a source Internet Protocol (IP) address in the egress packet ([0042] In an example, when the preset load sharing strategy is the hash strategy, the egress interface selecting process may include procedures as follows. When a first packet is sent from the host D connected with the network device B connected with the host E in the network device A, a hash value may be randomly generated based on a source IP address and a destination IP address of the packet, where a generation method is not redundantly described in detail. The hash value is divided by a number 2 (i.e., the number of the egress interfaces corresponding to the IP address 100.100.100.100 on the NUMA node) to obtain a reminder. If the remainder is equal to 0, the NUMA node 1 may send the first packet via the interface 112. If the remainder is equal to 1, the NUMA node 1 may send the first packet via the interface 113, and so on. Each packet sent from the host D to the host E may be processed in the manner above.), a source Media Access Control (MAC) address in the egress packet, a port via which the egress packet is detected, a failover order, a round robin policy, and resource utilization information associated with each PNIC in the first team.
Claim 5, the combination teaches the claim, wherein Xin teaches “the method of claim 3, wherein the configuration information associates  the virtual component with the first team ([0056] In an example, the sending module 14 is configured to when one egress interface corresponding to the destination IP address belongs to the first NUMA node, send the packet via the one egress interface on the first NUMA node; and when a plurality of egress interfaces corresponding to the destination IP address belong to the first NUMA node (i.e. team), select an egress interface from the plurality of egress interfaces corresponding to the destination IP address on the first NUMA node based on a preset load sharing strategy, and sending the packet via the selected egress interface.).
Claim 7, the combination teaches the claim, wherein Xin teaches “the method of claim 1, wherein the method further comprises: prior to detecting the egress packet, assigning the virtualized computing instance to the first node ([0047] For example, a control kernel in the first NUMA node generates the packet, and reads and executes the machine executable instructions corresponding to the packet sending logic 40 in the machine-readable storage medium 312. For another example, a receiving kernel receives the packet, and sends the packet to a forwarding kernel in the first NUMA node. The forwarding kernel reads and executes the machine executable instructions corresponding to the packet sending logic 40 in the machine-readable storage medium 312.), wherein the microprocessor architecture is non-uniform memory access (NUMA), and the first node and the second node are NUMA nodes ([Fig. 1] numa nodes).
Claim 8, “a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a host, cause the processor to perform a method of packet handling based on a multiprocessor architecture configuration that includes a first node,, and-a second node and multiple physical network interface controllers (PNICs). the method comprising:
assigning a first PNIC of the multiple PNICs to a first team associated with the first node, and a second PNIC of the multiple PNICs to a second team associated with the second node; detecting, from a virtualized computing instance supported by the host, an egress packet for transmission to a destination via one of the multiple; identifying the first node that the virtualized computing instance is assigned to based on configuration information that associates a virtual component via which the egress packet is received from the virtualized computing instance with the first node, wherein the first node includes at least a first processor and a first host physical memory, and the second node includes at least a second processor and a second host physical memory; identifying the first team based on the identified first node; selecting, from the multiple PNICs, [[a]]the first PNIC associated with the first node based on the identified first team; and sending the egress packet to the destination via the selected first PNIC” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 10, “the non-transitory computer-readable storage medium of claim 8, wherein selecting the first PNIC comprises: selecting the first PNIC from the first team based on a teaming policy, wherein the first team that includes a subset of the multiple PNICs” is similar to claim 3 and therefore rejected using the same references and citations.
Claim 11, “the non-transitory computer-readable storage medium of claim 10, wherein selecting the first PNIC comprises: retrieving the teaming policy that is defined based on one or more of the following: a source Internet Protocol (IP) address in the egress packet, a source Media Access Control (MAC) address in the egress packet, a port via which the egress packet is detected, a failover order, a round robin policy, and resource utilization information associated with each PNIC in the first team” is similar to claim 4 and therefore rejected using the same references and citations.
Claim 12, “The non-transitory computer-readable storage medium of claim 10, wherein the configuration information associates the virtual component with  the first team” is similar to claim 5 and therefore rejected using the same references and citations.
Claim 14, “the non-transitory computer-readable storage medium of claim 8, wherein the method further comprises: prior to detecting the egress packet, assigning the virtualized computing instance to the first node, wherein the microprocessor architecture is non-uniform memory access (NUMA), and the first node and the second node are NUMA nodes” is similar to claim 7 and therefore rejected using the same references and citations.
Claim 15, “A host configured to perform packet handling based on a multiprocessor architecture configuration, the host comprising: a processor; a first node and a second node of the multiprocessor architecture configuration, wherein the first node includes at least a first processor and a first host physical memory, and the second node includes at least a second processor and a second host physical memory; multiple physical network interface controllers (PNICs) that include a first PNIC and a second PNIC; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to: assign the first PNIC to a first team associated with the first node, and the second PNIC to a second team associated with the second node; detect, from a virtualized computing instance supported by the host, an egress packet for transmission to a destination via one of the multiple PNICs; identify the first node that the virtualized computing instance is assigned to based on configuration information that associates a virtual component via which the egress packet is received from the virtualized computing instance with the first node; identify the first team based on the identified first node; select, from the multiple PNICs, the first PNIC associated with the first node based on the identified first team; and send the is similar to claim 1 and therefore rejected using the same references and citations.
Claim 17, “the host of claim 15, wherein the instructions for selecting the first PNIC cause the processor to: select the first PNIC from the first team based on a teaming policy, wherein the first team that includes a subset of the multiple PNICs” is similar to claim 3 and therefore rejected using the same references and citations.
Claim 18, “the host of claim 17, wherein the instructions for selecting the first PNIC cause the processor to: retrieve the teaming policy that is defined based on one or more of the following: a source Internet Protocol (IP) address in the egress packet, a source Media Access Control (MAC) address in the egress packet, a port via which the egress packet is detected, a failover order, a round robin policy, and resource utilization information associated with each PNIC in the first team” is similar to claim 4 and therefore rejected using the same references and citations.
Claim 19, “the host of claim 17, wherein the configuration information associates the virtual component with  the first team” is similar to claim 5 and therefore rejected using the same references and citations.
Claim 21, “the host of claim 15, wherein the instructions further cause the processor to: prior to detecting the egress packet, assigning the virtualized computing instance to the first node, wherein the microprocessor architecture is non-uniform memory access (NUMA), and the first node and the second node are NUMA nodes” is similar to claim 7 and therefore rejected using the same references and citations.
Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view Pegrum in view of Lambeth in view of Durand in view of Vasudevan in further view of  Hyoudou (Pub. No. US 2018/0307520).
Claim 2, the combination may not explicitly teach the limitations of the claim.
Hyoudou teaches “the method of claim 1, wherein sending the egress packet comprises: retrieving the egress packet or metadata associated with the egress packet by accessing the first host physical memory from which a guest physical memory is allocated, wherein the first host physical memory is local to the first PNIC, and the guest physical memory is accessible by the ([0072] The driver unit 41 reads from and writes in the virtual switch port 24. The driver unit 41 reads out the received packet stored in the reception queue 24a, passes the packet to the relay unit 45, and stores a transmission packet delivered from the relay unit 45 in the transmission queue 24b. [0038] Embodiments of a technique capable of dynamically switching a physical reception queue of NIC so that a packet received by the NIC is DMA-transferred to a NUMA node on which a destination VM operates will be described in detail with reference to the drawings. The present disclosure is not limited by the embodiments.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Hyoudou with the teachings of Xin, Pegrum, Lambeth, Durand, Vasudevan in order to provide a system that allows for guest memory for the purposes of VM environments. Xin, Pegrum, Lambeth, Durand, Vasudevan and Hyoudou are analogous art directed towards networking technologies. Together Xin, Pegrum, Lambeth, Durand, Vasudevan and Hyoudou teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Hyoudou with the teachings of Xin, Pegrum, Lambeth, Durand, Vasudevan by known methods and gained expected results. 
Claim 9, “the non-transitory computer-readable storage medium of claim 8, wherein sending the egress packet comprises: retrieving the egress packet or metadata associated with the egress packet by accessing the first host physical memory from which a guest physical memory is allocated, wherein the first host physical memory is local to the first PNIC, and the guest physical memory is accessible by the virtualized computing instance” is similar to claim 2 and therefore rejected using the same references and citations” is similar to claim 5 and therefore rejected using the same references and citations.
Claim 16, “the host of claim 15, wherein the instructions for sending the egress packet cause the processor to: retrieve the egress packet or metadata associated with the egress packet by accessing the first host physical memory from which a guest physical memory is allocated, wherein the first host physical memory is local to the first PNIC, and the guest physical memory is accessible by the is similar to claim 2 and therefore rejected using the same references and citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199